Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent O. Block and Attorney M. Goldman on 5/17/22 and 5/18/22 respectively.

The application has been amended as follows: 
The claim version below replaces all previous claim versions:
1.	(Currently Amended)  An adjuvant premix composition comprising:  
(i) 30 to 60 wt% of a thickener selected from the group consisting of a hydrophobically-modified ethoxylated urethane rheology (HEUR) polymer, a hydrophobically-modified alkali swellable emulsion (HASE) polymer, a hydrophobically-modified polyether (HMPE) polymer, a hydrophobically modified ethoxylated aminoplast (HEAT) polymer, and an alkali soluble emulsion (ASE) polymer; 
(ii) 0.5 to 5 wt% of a water soluble divalent salt, wherein the water soluble divalent salt comprises a divalent cation selected from the group consisting of barium, calcium, cobalt (II), copper (II), iron (II), magnesium, manganese (II), strontium, zinc (II), and mixtures thereof; 
(iii) 0.5 to 5 wt% of a foam control agent; 
(iv) 30 to 60 wt% of a metal ion complexing agent; and
(v) 0.5 to 5 wt% of a film forming agent, wherein, after the adjuvant premix composition is applied with a plant treatment chemical formulation to surfaces of a plant seed or a growing plant and dries on the surfaces of the plant seed or the growing plant as a dried coating material, the dried coating material adheres to the surfaces of the plant seed or the growing plant and permits permeation of aqueous material to the plant seed or growing plant while minimizing loss of moisture or loss of the plant treatment chemical from the plant seed or the growing plant.  

2.	(Previously Presented)  The adjuvant premix composition of claim 1, wherein the thickener is an associative thickener.

3.	(Canceled).  

4.	(Original)  The adjuvant premix composition of claim 1, wherein the foam control agent is selected from the group consisting of alkyl poly acrylates, fatty acids, fatty alcohols, monoglycerides, diglycerides, triglycerides, a silicone-based foam control agent, and mixtures thereof.

5.	(Previously Presented)  The adjuvant premix composition of claim 4, wherein the foam control agent is a silicone-based foam control agent.

6.	(Canceled)  

7.	(Previously Presented)  The adjuvant premix composition of claim 1, wherein the water soluble divalent salt is selected from the group consisting of zinc (II) acetate, zinc (II) bromide, zinc (II) chlorate, zinc (II) chloride, zinc (II) fluoride, zinc (II) formate, zinc (II) iodide, zinc (II) nitrate, zinc (II) sulfate monohydrate, zinc (II) sulfate heptahydrate, zinc (II) sulfate hexahydrate, zinc (II) sulfate anhydrous, and mixtures thereof.  

8.	(Previously Presented)  The adjuvant premix composition of claim 1, wherein the water soluble divalent salt is a zinc sulfate.   

9.	(Currently Amended)  The adjuvant premix composition of claim 1, wherein the metal ion complexing agent is selected from the group consisting of diethylenetriaminepentaacetic acid, ethylenedinitrilotetraacetic acid, nitrilotriacetic acid, diethanolamine, triethanolamine, and mixtures thereof.  

10.	(Currently Amended)  The adjuvant premix composition of claim 9, wherein the metal ion complexing agent is triethanolamine.   

11.	(Original)  The adjuvant premix composition of claim 1, wherein the film forming agent is selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, and mixtures thereof.  

12.	(Original)  The adjuvant premix composition of claim 1, wherein the film forming agent is polyvinyl alcohol having a molecular weight of 25,000 to 175,000.

13.	(Canceled).  

14.	(Currently Amended)  The adjuvant premix composition of claim 1, wherein the composition comprises 45 to 55 wt% of the thickener; 1.8 to 2.8 wt% of the water soluble divalent salt; 1.8 to 2.8 wt% of the foam control agent; 45 to 55 wt% of the metal ion complexing agent; and 1.8 to 2.8 wt% of the film forming agent.    

15.	(Previously Presented)  An adjuvant composition comprising:  
the adjuvant premix composition of claim 1 and 
water.

16.	(Previously Presented)  The adjuvant composition of claim 15, wherein the thickener is an associative thickener.

17.	(Original)  The adjuvant composition of claim 15, wherein the foam control agent is selected from the group consisting of alkyl polyacrylates, fatty acids, fatty alcohols, monoglycerides, diglycerides, triglycerides, a silicone-based foam control agent, and mixtures thereof.

18.	(Previously Presented)  The adjuvant composition of claim 15, wherein the water soluble divalent salt is a zinc sulfate.

19.	(Currently Amended)  The adjuvant composition of claim 15, wherein the metal ion complexing agent is selected from the group consisting of diethylenetriaminepentaacetic acid, ethylenedinitrilotetraacetic acid, nitrilotriacetic acid, diethanolamine, triethanolamine, and mixtures thereof.

20.	(Original)  The adjuvant composition of claim 15, wherein the film forming agent is selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, and mixtures thereof.  

21.	(Currently Amended)  The adjuvant composition of claim 15, wherein the composition comprises 1.00 to 3.00 wt% of the thickener; 0.05 to 0.15 wt% of the water soluble divalent salt; 0.05 to 0.15 wt% of the foam control agent; 1.00 to 3.00 wt% of the metal ion complexing agent; 0.05 to 0.15 wt% of the film forming agent; and 90.00 to 99.00 wt% water.   

22.	(Canceled)

23.	(Original)  A plant treatment chemical formulation comprising:  
the adjuvant composition of claim 15 and 
one or more plant treatment chemicals.  

24-39.	(Canceled)

40.	(Previously Presented)  A method of treating plants or plant seeds, said method comprising:
providing a plant seed or a growing plant and
applying the plant treatment chemical formulation of claim 23 to the plant seed or the growing plant.

41-74.	(Canceled)

75.	(Previously Presented)  The plant treatment chemical formulation of claim 23, wherein the thickener is an associative thickener.  

76.	(Previously Presented)  The plant treatment chemical formulation of claim 23, wherein the foam control agent is selected from the group consisting of alkyl polyacrylates, fatty acids, fatty alcohols, monoglycerides, diglycerides, triglycerides, a silicone-based foam control agent, and mixtures thereof.  

77.	(Previously Presented)  The plant treatment chemical formulation of claim 23, wherein the water soluble divalent salt is a zinc sulfate.

78.	(Currently Amended)  The plant treatment chemical formulation of claim 23, wherein the metal ion complexing agent is selected from the group consisting of diethylenetriaminepentaacetic acid, ethylenedinitrilotetraacetic acid, nitrilotriacetic acid, diethanolamine, triethanolamine, and mixtures thereof.  

79.	(Previously Presented)  The plant treatment chemical formulation of claim 23, wherein the film forming agent is selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, and mixtures thereof.  

80.	(Currently Amended)  The plant treatment chemical formulation of claim 23, wherein the one or more plant treatment chemicals is selected from the group consisting of a pesticide, a fertilizer, and a growth regulating agent.

81.	(Currently Amended)  The plant treatment chemical formulation of claim 80, wherein the one or more plant treatment chemicals is a pesticide selected from the group consisting of a herbicide, an insecticide, a fungicide, a miticide, and a nematicide.

82.	(Currently Amended)  The plant treatment chemical formulation of claim 81, wherein the one or more plant treatment chemicals is a herbicide selected from the group consisting of acetyl-CoA carboxylase (ACCase) inhibitors; actolactate synthase (ALS) inhibitors; microtubule assembly (MT) inhibitors; growth regulators (GR); photosynthesis II, binding site A (PSII(A)) inhibitors; photosynthesis II, binding site B (PSII(B)) inhibitors; photosynthesis II, binding site C (PSII(C)) inhibitors; shoot (SHT) inhibitors; enolpyruvyl-shikimate-phosphate synthase (EPSP) inhibitors; glutamine synthase (GS) inhibitors; phytoene desaturase synthase (PDS) inhibitors; diterpene (DITERP) inhibitors; protoporphyrinogen oxidase (PPO) inhibitors; shoot and root (SHT/RT) inhibitors; photosystem 1 electron diverters (ED); hydroxyphenlypyruvate dioxygenase synthesis (HPPD) inhibitors; and combinations thereof.  

83.	(Currently Amended)  The plant treatment chemical formulation of claim 81, wherein the one or more plant treatment chemicals is an insecticide selected from the group consisting of carbamates, organochlorines, nicotinoids, phosphoramidothioates, organophosphates, pyrethroids and combinations thereof.  

84.	(Currently Amended)  The plant treatment chemical formulation of claim 81, wherein the one or more plant treatment chemicals is a fungicide selected from the group consisting of aliphatic nitrogens, benzimidazoles, dicarboximides, dithiocarbamates, imidazoles, strobins, anilides, aromatics, and combinations thereof.  

85.	(Currently Amended)  The plant treatment chemical formulation of claim 81, wherein the one or more plant treatment chemicals is a miticide selected from the group consisting of carbamates, carbazates, diphenyl oxazolines, glycides, macrocylic compounds, METI-acaracides, napthoquinone derivatives, organochlorines, organophosphates, organotins, oils, pyrethroids, pyridazinone, pyrroles, soaps, sulfur, tetrazines, tetronic acids, and combinations thereof.  

86.	(Currently Amended)  The plant treatment chemical formulation of claim 81, wherein the one or more plant treatment chemicals is a nematicide selected from the group consisting of carbamates, organophosphates, halogenated hydrocarbons, methyl isothiocyanate liberators, and combinations thereof.  

87.	(Currently Amended)  The plant treatment chemical formulation of claim 80, wherein the one or more plant treatment chemicals is a fertilizer containing plant nutrients selected from the group consisting of sulfur, phosphorus, magnesium, calcium, potassium, nitrogen, molybdenum, copper, zinc, manganese, iron, boron, cobalt, chlorine, and combinations thereof.  

88.	(Currently Amended)  The plant treatment chemical formulation of claim 80, wherein the one or more plant treatment chemicals is a growth regulating agent selected from the group consisting of auxins, cytokinins, defoliants, ethylene releasers, gibberellins, growth inhibitors, growth retardants, growth stimulators, and combinations thereof.

89.	(Previously Presented)  The method of claim 40, wherein the thickener is an associative thickener.

90.	(Previously Presented)  The method of claim 40, wherein the foam control agent is selected from the group consisting of alkyl polyacrylates, fatty acids, fatty alcohols, monoglycerides, diglycerides, triglycerides, a silicone-based foam control agent, and mixtures thereof.

91.	(Previously Presented)  The method of claim 40, wherein the water soluble divalent salt is a zinc sulfate.

92.	(Currently Amended)  The method of claim 40, wherein the metal ion complexing agent is selected from the group consisting of diethylenetriaminepentaacetic acid, ethylenedinitrilotetraacetic acid, nitrilotriacetic acid, diethanolamine, triethanolamine, and mixtures thereof.

93.	(Previously Presented)  The method of claim 40, wherein the film forming agent is selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, and mixtures thereof.  

94.	(Currently Amended)  The method of claim 40, wherein the one or more plant treatment chemicals is selected from the group consisting of a pesticide, a fertilizer, and a growth regulating agent.

95.	(Currently Amended)  The method of claim 40, wherein the one or more plant treatment chemicals is a pesticide selected from the group consisting of a herbicide, an insecticide, a fungicide, a miticide, and a nematicide.

96.	(Currently Amended)  The method of claim 95, wherein the one or more plant treatment chemicals is a herbicide selected from the group consisting of acetyl-CoA carboxylase (ACCase) inhibitors; actolactate synthase (ALS) inhibitors; microtubule assembly (MT) inhibitors; growth regulators (GR); photosynthesis II, binding site A (PSII(A)) inhibitors; photosynthesis II, binding site B (PSII(B)) inhibitors; photosynthesis II, binding site C (PSII(C)) inhibitors; shoot (SHT) inhibitors; enolpyruvyl-shikimate-phosphate synthase (EPSP) inhibitors; glutamine synthase (GS) inhibitors; phytoene desaturase synthase (PDS) inhibitors; diterpene (DITERP) inhibitors; protoporphyrinogen oxidase (PPO) inhibitors; shoot and root (SHT/RT) inhibitors; photosystem 1 electron diverters (ED); hydroxyphenlypyruvate dioxygenase synthesis (HPPD) inhibitors; and combinations thereof.   

97.	(Currently Amended)  The method of claim 95, wherein the one or more plant treatment chemicals is an insecticide selected from the group consisting of carbamates, organochlorines, nicotinoids, phosphoramidothioates, organophosphates, pyrethroids and combinations thereof.

98.	(Currently Amended)  The method of claim 95, wherein the one or more plant treatment chemicals is a fungicide selected from the group consisting of aliphatic nitrogens, benzimidazoles, dicarboximides, dithiocarbamates, imidazoles, strobins, anilides, aromatics, and combinations thereof.

99.	(Currently Amended)  The method of claim 95, wherein the one or more plant treatment chemicals is a miticide selected from the group consisting of carbamates, carbazates, diphenyl oxazolines, glycides, macrocylic compounds, METI-acaracides, napthoquinone derivatives, organochlorines, organophosphates, organotins, oils, pyrethroids, pyridazinone, pyrroles, soaps, sulfur, tetrazines, tetronic acids, and combinations thereof.  

100.	(Currently Amended)  The method of claim 95, wherein the one or more plant treatment chemicals is a nematicide selected from the group consisting of carbamates, organophosphates, halogenated hydrocarbons, methyl isothiocyanate liberators, and combinations thereof.  

101.	(Currently Amended)  The method of claim 94, wherein the one or more plant treatment chemicals is a fertilizer containing plant nutrients selected from the group consisting of sulfur, phosphorus, magnesium, calcium, potassium, nitrogen, molybdenum, copper, zinc, manganese, iron, boron, cobalt, chlorine, and combinations thereof.

102.	(Currently Amended)  The method of claim 94, wherein the one or more plant treatment chemicals is a growth regulating agent selected from the group consisting of auxins, cytokinins, defoliants, ethylene releasers, gibberellins, growth inhibitors, growth retardants, growth stimulators, and combinations thereof.

103.	(Previously Presented)  The method of claim 94, wherein the growing plant is treated.

104.	(Previously Presented)  The method of claim 40, wherein the plant seed is treated prior to being planted in a growth medium.

105.	(Previously Presented)  The method of claim 40, wherein the growing plant or plant seed is selected from the group consisting of canola, alfalfa, rice, wheat, barley, rye, cotton, sunflower, peanut, corn, potato, sweet potato, bean, pea, chicory, lettuce, endive, cabbage, brussel sprout, beet, parsnip, cauliflower, broccoli, turnip, radish, spinach, onion, garlic, eggplant, pepper, celery, carrot, squash, pumpkin, zucchini, cucumber, apple, pear, melon, citrus, strawberry, grape, raspberry, pineapple, soybean, tobacco, tomato, sorghum, sugarcane, Arabidopsis thaliana, Saintpaulia, petunia, pelargonium, poinsettia, chrysanthemum, carnation, and zinnia.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant combination of the following chemical components: water soluble divalent salt, foam agent, metal ion complexing agent, film forming agent and named thickeners formulated into a single composition in the amounts specified for each chemical component as found in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616